DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is responsive to the amendment and remarks submitted January 05, 2022. Claims 1, 3, 6, 7, 9-12, 14 and 20 are amended. Claim 8 is canceled. Claim 21 is newly added. Claims 1-7 and 9-21 are currently pending.
Allowable Subject Matter
Claims 1-7 and 9-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, which is the closest prior art to the invention of the claims, does not anticipate nor render obvious the claim limitations, in combination with all the other claim limitations, “an encapsulation structure having a through-hole at one end and having a base at an opposite end; an optical fiber array having a plurality of optical pairs, each of the optical pairs having an input and an output and being configured to communicate the optical signals; a fiber positioning device disposed inside the encapsulation structure toward the through-hole and having the optical pairs positioned therein; a lens array disposed on the base inside the encapsulation structure and having a plurality of lenses, each of the lenses disposed in optical communication with one of the optical pairs of the optical fiber array positioned in the fiber positioning device” (claim 1); “tuning an optical fiber array positioned in a fiber positioning device adjacent the lens array, and coupling the fiber positioning device having the optical fiber array to the lens array, the optical fiber array having a plurality of optical pairs each having an input and an output and configured to communicate one of the optical signals with a respective one of the lenses of the lens array; and encapsulating the reflector array, the lens array, and the optical fiber array” (claim 14). The prior art is simply silent to such structural limitations. Further, there is nothing on .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M BEDTELYON whose telephone number is (571)270-1290. The examiner can normally be reached 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
/John Bedtelyon/Primary Examiner, Art Unit 2874